DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tayrani (US PGPub 20130314288) in view of Hu et al. (US PGPub 20130307742), all references of record.
As per claims 1 & 15:
Tayrani discloses in Figs. 2 & 3:
An apparatus, comprising: 
a radio-frequency (RF) apparatus (radiating element 240, para [0003]); 
and a wideband (title) matching balun, the wideband matching balun comprising: 
a balun (balun 210); 
and a differential-to-differential matching circuit (differential input matching circuit) coupled to the RF apparatus that provides impedance matching between the RF apparatus and the balun (being a matching circuit between the balun and the RF apparatus (radiator), the differential-to-differential matching circuit comprising at least one TEFDR, the at least one TEFDR comprising all fixed-value components (TEFDRs comprise one inductor with one parallel capacitor and one shunt capacitor).
	Tayrani does not disclose:
a wideband multi-band matching balun, the wideband multi-band matching balun comprising: 
a multi-band balun, the multi-band balun comprising at least one three-element frequency- dependent resonator (TEFDR).
	Hu et al. discloses in Fig. 2-4:
a radio-frequency (RF) apparatus (balanced antenna 37 designed to function from 470 MHz to 2200 MHz, para [0035], comprising radio frequencies); 
and a wideband multi-band matching balun, the wideband multi-band matching balun comprising: 
a multi-band balun (balun 50, described as wideband in para [0118], and with a tuning range as noted in para [0122] which may be considered to comprise multiple bands), the multi-band balun comprising at least one three-element frequency-dependent resonator (TEFDR) (balun 50 shown in Fig. 2 maybe considered to include either two T-networks or two pi-networks, which may be considered TEFDR’s); and a single differential-to-differential matching circuit (matching circuit 60, shown as a single circuit in Fig. 3) coupled to the RF apparatus that provides impedance matching between the RF apparatus and the multi-band balun (being an impedance matching network), the differential-to-differential matching circuit comprising at least one TEFDR (shunt inductor w/ series capacitor and inductor, para [0123] and Fig. 4), the at least one TEFDR comprising fixed-value components (inductors in Fig. 4).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the generic balun of Tayrani with the specific balun of Hu, as an art-recognized alternative/equivalent wideband balun able to provide the same function.
	As a consequence of the combination, the combination discloses a wideband multi-band matching balun, the wideband multi-band matching balun comprising: 
a multi-band balun, the multi-band balun comprising at least one three-element frequency-dependent resonator (TEFDR).
	
	As per claims 2 & 15:
	Tayrani discloses in Fig. 3:
the differential-to-differential matching circuit comprises two TEFDRs (two inductors and one capacitor on each branch).
Tayrani does not disclose:
the multi-band balun comprises four TEFDRs
Hu et al. discloses in Fig. 5 part two that the multi-band balun comprises four TEFDRs (balun configuration may be that of 72 in related Fig. 5, where two separate high pass filters (78, 80) and two separate low pass filters (84 & 86), are provided, each comprising a combination of inductors and capacitors that can be a T-network or a Pi-network, which may be considered TEFDR’s).
	As a consequence of the combination of claim 1, the multi-band balun comprises four TEFDRs.

	As per claims 3 & 17:
	Tayrani discloses in Fig. 3:
the differential-to-differential matching circuit further comprises an inductor and a capacitor coupled to the two TEFDRs, wherein the inductor and the capacitor are coupled in series (series inductor coupled with series capacitor before cascade device).
	
	As per claim 4
Tayrani discloses in Fig. 3:
the RF apparatus comprises receive circuitry or transmit circuitry (para [0030]).

	As per claim 5:
	Tayrani discloses in Fig. 3:
the RF apparatus comprises both receive circuitry and transmit circuitry (para [0030]).

	As per claims 6, 12, & 18:
	Tayrani does not disclose:
the at least one TEFDR in the multi-band balun comprises (a) two inductors coupled to one capacitor; or (b) one inductor coupled to two capacitors.
Hu et al. discloses in Fig. 2: 
that the at least one TEFDR in the multi-band balun comprises (a) two inductors coupled to one capacitor; or (b) one inductor coupled to two capacitors (both are featured, (a) in the LPF, (b) in the HPF).
	As a consequence of the combination of claims 1 & 15:
the at least one TEFDR in the multi-band balun comprises (a) two inductors coupled to one capacitor; or (b) one inductor coupled to two capacitors.

	As per claims 7, 12, & 18:
	Tayrani discloses in Fig. 3:
the at least one TEFDR in the differential-to-differential matching circuit comprises (a) two inductors coupled to one capacitor; or (b) one inductor coupled to two capacitors (TEFDR features one inductor coupled to two capacitors in Fig. 3).

As per claims 8, 11, & 19:
Tayrani discloses in Fig. 3:
the at least one three-element frequency-dependent resonator in the multi-band balun or in the differential-to-differential matching circuit realizes an inductor having an inductance that varies as a function of frequency (Resonators comprising LC circuits present an impedance which is frequency dependent and may correspondingly be viewed as a frequency dependent inductive or capacitive load, such that the inductors in the TEFDRs inherently feature an inductance that varies as a function of frequency).

	As per claims 9 & 20:
	Tayrani discloses in Fig. 3:
discloses the at least one three-element frequency- dependent resonator in the multi-band balun or in the differential-to-differential matching circuit realizes a capacitor having a capacitance that varies as a function of frequency (Resonators comprising LC circuits present an impedance which is frequency dependent and may correspondingly be viewed as a frequency dependent inductive or capacitive load, such that the capacitors in the TEFDRs inherently feature a capacitance that varies as a function of frequency).

	As per claim 10:
	Tayrani discloses in Figs. 2 & 3:
An apparatus, comprising: 
a radio-frequency (RF) apparatus (radiating element 240, para [0003]); 
and a wideband (title) matching balun, the wideband matching balun comprising: 
a balun (balun 210); 
and a differential-to-differential matching circuit (differential input matching circuit) coupled to the RF apparatus that provides impedance matching between the RF apparatus and the balun (being a matching circuit between the balun and the RF apparatus (radiator), the differential-to-differential matching circuit comprising a series inductor-capacitor (LC) network (series inductor coupled with series capacitor before cascade device); and a pair of TEFDRs (one inductor with one parallel capacitor and one shunt capacitor), comprising all fixed-value components, coupled to a series LC network (the series LC network).
	Tayrani does not disclose:
a wideband multi-band matching balun, the wideband multi-band matching balun comprising: a multi-band balun, the multi-band balun comprising four three-element frequency- dependent resonator (TEFDRs).
Hu et al. discloses in Fig. 2-4:
a radio-frequency (RF) apparatus (balanced antenna 37 designed to function from 470 MHz to 2200 MHz, para [0035], comprising radio frequencies); 
and a wideband multi-band matching balun, the wideband multi-band matching balun comprising: 
a multi-band balun (balun 50, described as wideband in para [0118], and with a tuning range as noted in para [0122] which may be considered to comprise multiple bands), the multi-band balun comprising at least one three-element frequency-dependent resonator (TEFDR) (balun 50 shown in Fig. 2 maybe considered to include either two T-networks or two pi-networks, which may be considered TEFDR’s); 
and a single differential-to-differential matching circuit (matching circuit 60, shown as a single circuit in Fig. 3) coupled to the RF apparatus that provides impedance matching between the RF apparatus and the multi-band balun (being an impedance matching network), the differential-to-differential matching circuit comprising at least one TEFDR (shunt inductor w/ series capacitor and inductor, para [0123] and Fig. 4), the at least one TEFDR comprising fixed-value components (inductors in Fig. 4).
	Hu et al. further discloses in Fig. 5 part two that the multi-band balun comprises four TEFDRs (balun configuration may be that of 72 in related Fig. 5, where two separate high pass filters (78, 80) and two separate low pass filters (84 & 86), are provided, each comprising a combination of inductors and capacitors that can be a T-network or a Pi-network, which may be considered TEFDR’s).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the generic balun of Tayrani with the specific balun of Hu, as an art-recognized alternative/equivalent wideband balun able to provide the same function.
	As a consequence of the combination, the combination discloses a wideband multi-band matching balun, the wideband multi-band matching balun comprising: a multi-band balun, the multi-band balun comprising four three-element frequency- dependent resonator (TEFDRs).

	As per claim 13:
	Tayrani does not disclose:
the multi-band balun operates in a lower band of frequency and in a higher band of frequency comprising frequencies higher than frequencies of the lower band of frequency, wherein the lower band of frequency comprises 310-510 MHz, +10%.
Hu et al. discloses:
that the multi-band balun operates in a lower band of frequency and in a higher band of frequency comprising frequencies higher than frequencies of the lower band of frequency, wherein the lower band of frequency comprises 310-510 MHz, ±10% (470 MHz to 2200MHz are specifically noted, with DVB-H (known in the art to include all or a portion of 470-862 MHz) and GSM 710-1800 (including frequencies of 800 MHz and 900 MHz, as is known in the art), para [0059]).
	As a consequence of the combination of claim 10, the combination discloses the multi-band balun operates in a lower band of frequency and in a higher band of frequency comprising frequencies higher than frequencies of the lower band of frequency, wherein the lower band of frequency comprises 310-510 MHz, +10%.

	As per claim 14:
	Tayrani does not disclose:
the higher band of frequency comprises 780-950 MHz, +10%.
Hu et al. discloses that the higher band of frequency comprises 780-950 MHz, ±10% (470 MHz to 2200MHz are specifically noted, with DVB-H (known in the art to include all or a portion of 470-862 MHz) and GSM 710-1800 (including frequencies of 800 MHz and 900 MHz, as is known in the art), para [0059]).
As a consequence of the combination of claim 10, the combination discloses the higher band of frequency comprises 780-950 MHz, +10%.

Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive. 
In the applicant’s remarks, the applicant argues that the office action of 02/14/2022 should have not have been made final. The examiner respectfully disagrees in light of the following arguments.
In the last partial paragraph of page 5 to the third full paragraph of page 6 of the applicant’s remarks, the applicant argues that: 
In rejecting claims 1 and 15, the Office Communication does not provide a detailed analysis backed by objective evidence to show Hu, Tayrani, or their combination teaches or suggests the limitations quoted above. Instead, the Office Communication merely quotes part of the claim limitation, and simply refers to Hu's Fig. 4. See Office Communication at 4 (stating, in part, "the at least one TEFDR comprising fixed-value components (inductors in Fig. 4)).
The Office Communication's very own alleged analysis, however, undermines that assertion. The Office Communication relies on "shunt inductor w/ series capacitor and inductor, para [0123] and Fig. 4" in Hu as allegedly teaching the claimed "the differential-to-differential matching circuit comprising at least one TEFDR, the at least one TEFDR comprising all fixed-value components." 
As the Applicant noted previous and notes below again, Hu teaches the capacitors are variable. Specifically, Hu states: "More specifically, each of the first and second matching circuits 62, 64 comprise an inductor L2 connected in parallel to the ground plane 40 and a capacitor C1/C2 and inductor L1 connected in series. The capacitors C1/C2 are variable so as to allow the impedance of the first and second matching circuits 62, 64 to be adjusted to tune the antenna 37 over a range of frequencies." Hu 10124 (emphasis added). The Office Communication fails to fails to provide any analysis, backed by objective evidence how variable capacitors satisfy the "at least one TEFDR comprising all fixed-value components" limitation.
Furthermore, as noted above, when allegedly addressing the limitation "the at least one TEFDR comprising all fixed-value components," the Office Communication refers to "inductors in Fig. 4." See Office Communication at 4. The Office Communication, however, fails to provide any analysis, backed by objective evidence, how the "inductors in Fig. 4" constitute a "TEFDR," as the claim recites.

	The examiner respectfully disagrees. The combination does not use the matching circuit of Fig. 4 of Hu. Limitations regarding the matching circuit are met by Tayrani, as per the rejection above, such that arguments directed to the matching circuit of Hu do not address the combination of the rejection. 
	
	In the last partial paragraph of page 6 to the first paragraph of page 8 of the applicant’s remarks, the applicant argues that:
In addition to the reasons above, the Office Communication further fails to establish through detailed analysis backed by objective evidence that Tayrani, Hu, or their combination teaches and -6-suggests all of the limitations of the pending claims. For example, with respect to the limitation "wideband multi-band matching balun" in the claims the Office Communication contends, relying on Hu's paragraph 0122, that Hu teaches the limitation. Hu's own teachings, however, undermine the assertion. 
Hu in paragraph 0122 teaches: "As will be explained in more detail below, by incorporating the matching circuit 60 between the dipole antenna 37 and the balun 50, the system can be made reconfigurable and can be used to provide a wide tuning range of from 470 MHz to 2200 MHz, which can cover DVB-H, all GSM and UMTS2100 frequency bands." Hu ¶0122 (emphasis added). 
Later, Hu teaches how the system can be made "reconfigurable." Referring to "each of the first and second matching circuits 62, 64," Hu states: "More specifically, each of the first and second matching circuits 62, 64 comprise an inductor L2 connected in parallel to the ground plane 40 and a capacitor C1/C2 and inductor L1 connected in series. The capacitors C1/C2 are variable so as to allow the impedance of the first and second matching circuits 62, 64 to be adjusted to tune the antenna 37 over a range of frequencies." Hu 10124 (emphasis added). 
By its own explicit terms, Hu teaches that it uses variable capacitors "C1/C2." The Applicant respectfully submits that as such Hu does not teach or suggest at least the limitation in claim 1 "a differential-to-differential matching circuit coupled to the RF apparatus that provides impedance matching between the RF apparatus and the multi-band balun, the differential-to-differential matching circuit comprising at least one TEFDR, the at least one TEFDR comprising all fixed-value components." 
Here, the claims recite "a wideband multi-band matching balun" that in turn includes "a multi-band balun" and "a differential-to-differential matching circuit." In other words, the "multi- band balun" and the "differential-to-differential matching circuit" are both part of, or are included in, the "a wideband multi-band matching balun." If one assumes (the Applicant does not) for the sake of the argument that Hu teaches "a wideband multi-band matching balun," Hu's express teachings (see, for example, Fig. 2, which the Office cites), however, show that its circuit includes a balun coupled to a matching network. There is no showing that Hu teaches such a configuration. 
-7- 
In fact, the Applicant notes that Hu's balun does not appear to be "a multi-band balun." Rather, only by virtue of "incorporating the matching circuit 60 between the dipole antenna 37 and the balun 50, the system can be made reconfigurable and can be used to provide a wide tuning range." Thus, even if one assumes (the Applicant does not) that "wide tuning range" teaches "multi- band," Hu's balun by itself is not shown to be "multi-band." Rather, as Hu teaches, "incorporating the matching circuit 60" makes the system "configurable." As such, there is no showing that Hu teaches or suggests, alone or in combination, all of the limitations of independent claims 1, 10, and 15. 

	The examiner respectfully disagrees. The applicant appears to be arguing that the fact that the balun of Hu is not a multi-band balun because the matching circuit is reconfigurable. This is not persuasive. Changes to the matching circuit are not equivalent to changing the balun. As the same balun may be used for multiple bands, as disclosed by Hu ([0122]), it is considered to be a multi-band balun. Variability and reconfigurability due to the components of the matching circuit as described by Hu ([0123-0124]) do not change the balun. As Hu discloses that the balun 50 may be used for DVB-H, all GSM, and UMTS2100 frequency bands as disclosed by Hu ([0122]), it is a multi-band balun, with the applicant failing to provide evidence otherwise. There is no evidence or disclosure in Hu that the components of the balun 50 are variable. The applicant further alleges that Fig. 2 discloses a balun with a matching circuit, and not just a balun by itself. This is not supported in Hu, where the balun 50 of Fig. 2 is disclosed separate from the matching circuit 60 of Fig. 3, nor has the applicant provided further support for this allegation.
	Applicant’s arguments with regard to the dependent claims are based on the arguments above regarding the independent claims due to their dependency.
	Applicant’s arguments are thus not persuasive, and the rejections of claims 1-20 are sustained.
	
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samuel S Outten/Primary Examiner, Art Unit 2843